Title: To Thomas Jefferson from Jones & Howell, 10 February 1807
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                            
                            Philadela. 10th Feby 1807
                        
                        We have your favor of 7th Inclosing Check for $220 15/100 two Hundred & Six 90/100 are to your credit in our
                            Books, and is in full, and the 13 25/100 we have paid to Benjn. Johnson, and have his receipt. 
                  We are respectfully yours
                        
                            Jones & Howell
                            
                        
                    